Exhibit 10.2





$1,600,000.00

 

 

 

Amended and restated
promissory NOTE

 

THIS AMENDED AND RESTATED PROMISSORY NOTE (this “Note”) is effective as of June
1, 2018 (the “Effective Date”) in the principal amount of ONE MILLION SIX
HUNDRED THOUSAND and NO/100 Dollars ($1,600,000.00).

 

Recitals

 

A.                This Note is made by JETPAY PAYMENT SERVICES, FL, LLC, a
Delaware limited liability company (“Borrower”), having an address of 7450
Tilghman Street, Allentown, PA 18106, and is payable to the order of FIFTH THIRD
BANK, an Ohio banking corporation, its successors and assigns (“Lender”), 201
East Kennedy Blvd., Suite 1800, Tampa, Florida 33602, pursuant to the terms and
conditions set forth in that certain Credit Agreement dated June 22, 2017 by and
between Borrower and Lender (the “Original Credit Agreement”), as modified by
that certain Modification of Credit Agreement and Other Loan Documents of even
date herewith by and among Borrower, Lender and Jetpay Corporation, a Delaware
corporation (the “Modification Agreement”, and together with the Original Credit
Agreement, collectively, the “Credit Agreement”). The amount disbursed by Lender
to Borrower, repayment of which is evidenced by this Note, is referred to as the
“Loan”.

 

B.                 This Note is secured by, among other items, (i) that certain
Security Agreement dated June 22, 2017 by and between Borrower and Lender (the
“Security Agreement”) encumbering the Collateral (as defined therein); and (ii)
certain other documents securing repayment of this Note, including, without
limitation, the Credit Agreement (this Note, the Credit Agreement, the Security
Agreement, the Modification Agreement and all other documents evidencing or
securing the Loan are hereinafter collectively referred to herein as the “Loan
Documents”). All of the agreements, conditions, covenants, provisions and
stipulations contained in the Credit Agreement and other Loan Documents are
hereby made a part of this Note to the same extent and with the same force and
effect as if they were fully set forth herein and Borrower covenants and agrees
to keep and perform them, or cause them to be kept and performed, strictly in
accordance with their terms.

 

1.                  Agreement to Pay. Borrower hereby promises to pay to the
order of Lender the principal sum of ONE MILLION SIX HUNDRED THOUSAND and NO/100
Dollars ($1,600,000.00), or so much thereof as may be outstanding hereunder, in
lawful money of the United States of America on or before the earlier of
September 30, 2021 (the “Maturity Date”) or upon acceleration of the Note,
together with interest thereon at the rate or rates herein below set forth.

 

 

 



NOTE TO TAX EXAMINER: THIS NOTE RENEWS, AMENDS AND RESTATES THE PRIOR NOTE (AS
DEFINED HEREIN). THE PRIOR NOTE WAS MADE, EXECUTED AND DELIVERED OUTSIDE THE
STATE OF FLORIDA AND IS NOT SECURED BY A MORTGAGE ON FLORIDA REAL PROPERTY. NO
DOCUMENTARY STAMP TAXES WERE DUE IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THE PRIOR NOTE. THIS NOTE HAS BEEN MADE, EXECUTED AND DELIVERED OUTSIDE THE
STATE OF FLORIDA AND IS NOT SECURED BY A MORTGAGE ON FLORIDA REAL PROPERTY.
ACCORDINGLY, NO DOCUMENTARY STAMP TAXES OR INTANGIBLE TAXES ARE DUE IN
CONNECTION HEREWITH PURSUANT TO SECTION 201.09, FLORIDA STATUTES AND RULE
12B-4.054, FLORIDA ADMINISTRATIVE CODE.





 

 

 

2.                  Defined Terms. In addition to the terms defined elsewhere in
this Note, the following terms shall have the following meanings when used in
this Note. All capitalized terms used in this Note and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement.

 

A.                “Conversion Date” shall mean September 30, 2018.

 

B.                 “Default” shall mean when used in reference to this Note or
any other document, or in reference to any provision or obligation under this
Note or any other document, the occurrence of an event or the existence of a
condition which, with the passage of time or the giving of notice, or both,
would constitute an Event of Default under this Note or such other document, as
the case may be.

 

C.                 “Default Rate” shall be as defined in Section 6 hereof.

 

D.                “Draw Period” shall mean the period commencing on the
Effective Date through the day prior to the Conversion Date.

 

E.                 “Event of Default” shall mean (i) when used in reference to
this Note, one or more of the events or occurrences referred to in Section 10A
of this Note; and (ii) when used in reference to any other document, a default
or event of default under such document that has continued after the giving of
any applicable notice and the expiration of any applicable grace or cure
periods.

 

3.                  Computation of Interest. Moneys deposited by Lender in an
escrow shall be deemed to have been disbursed as of, and shall bear interest
from, the date of deposit in escrow. Interest on amounts disbursed under this
Note shall accrue commencing on the day on which the disbursement of proceeds of
the Loan or applicable portion thereof is made. Payments of interest that are
periodically required pursuant to the terms of this Note shall include interest
accrued to but not including the day on which the payment is made. Payments of
principal on this Note shall include interest on the amount paid to but not
including the date of payment if payment is received prior to 2:00 P.M. Eastern
Time, and if payment is received after such time, payment of principal on this
Note shall include interest to and including the day of payment.

 

4.                  Interest Rate Terms.

 

A.                Additional Defined Terms. In addition to the terms defined
elsewhere in this Note, the following terms shall have the following meanings
when used in this Note:

 

“Adjusted LIBOR Rate” shall mean a floating rate equal to (i) the then
applicable LIBOR Rate plus (ii) the LIBOR Rate Margin per annum.

 

“Adjusted Prime Rate” shall mean, for any day, the rate equal to (i) the
floating rate of interest established from time to time by Fifth Third Bank at
its principal office as its “Prime Rate”, whether or not Fifth Third Bank shall
at times lend to borrowers at lower rates of interest or, if there is no such
Prime Rate, then such other rate as may be substituted by Fifth Third Bank for
such Prime Rate plus (ii) 100 basis points.

 



2 

 

 

“Business Day” shall mean (i) with respect to all notices and determinations in
connection with the LIBOR Rate, any day (other than a Saturday or Sunday) on
which commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market; and
(ii) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business; provided that, notwithstanding
anything to the contrary in this definition of “Business Day”, at any time
during which a Rate Management Agreement (as defined in the Credit Agreement)
with Lender is then in effect with respect to all or a portion of this Note,
then the definitions of “Business Day” and “Banking Day”, as applicable,
pursuant to such Rate Management Agreement shall govern with respect to all
applicable notices and determinations in connection with such portion of this
Note subject to such Rate Management Agreement.

 

“Interest Rate” shall mean the Adjusted LIBOR Rate; provided that, the reference
to “Adjusted LIBOR Rate” shall be deemed to be a reference to “Adjusted Prime
Rate” at all times during which the LIBOR Rate is unavailable pursuant to, and
in accordance with, Section 4F.

 

“LIBOR Rate” shall mean, as of any date of determination in accordance with this
Note, the rate of interest rounded upwards, if necessary, to the next 1/8th of
one percent (1%) and adjusted for reserves if Lender is required to maintain
reserves with respect to relevant advances fixed by ICE Benchmark Administration
Limited (or any successor thereto, or replacement thereof, approved by Lender,
each an “Alternate LIBOR Source”) at approximately 11:00 a.m., London, England
time (or the relevant time established by ICE Benchmark Administration Limited,
an Alternate LIBOR Source, or Lender, as applicable), two Business Days prior to
such date of determination, relating to quotations for the one month London
InterBank Offered Rates on U.S. Dollar deposits, displayed by Bloomberg LP (or
any successor thereto, or replacement thereof, as approved by Lender, each an
“Approved Bloomberg Successor”), or if no longer displayed by Bloomberg LP (or
any Approved Bloomberg Successor), such rate as shall be determined in good
faith by Lender from such sources as it shall determine to be comparable to
Bloomberg LP (or any Approved Bloomberg Successor), all as determined by Lender
in accordance with this Note and Lender’s loan systems and procedures
periodically in effect. Notwithstanding anything to the contrary contained
herein, in no event shall the LIBOR Rate be less than 0% as of any date (the
“LIBOR Rate Minimum”); provided that, at any time during which a Rate Management
Agreement with Lender is then in effect with respect to all or a portion of the
Obligations, the LIBOR Rate Minimum shall be disregarded and no longer of any
force and effect with respect to such portion of the Obligations subject to such
Rate Management Agreement. Each determination by Lender of the LIBOR Rate shall
be binding and conclusive in the absence of manifest error.

 



3 

 

 

“LIBOR Rate Loan” shall mean each portion of the outstanding principal balance
of the Loan that is bearing interest at the Adjusted LIBOR Rate.

 

“LIBOR Rate Margin” shall mean three percent (3.00%) per annum.

 

“Prime Rate” shall mean, for any day, the floating rate of interest established
from time to time by Lender at its principal office as its “Prime Rate”, whether
or not Lender shall at times lend to borrowers at lower rates of interest or, if
there is no such prime rate, then such other rate as may be substituted by
Lender for the prime rate. Each determination by Lender of the Prime Rate shall
be binding and conclusive in the absence of manifest error.

 

“Prime Rate Loan” shall mean any portion of the outstanding principal amount of
the Loan that is bearing interest at the Adjusted Prime Rate.

 

B.                 Interest Accrual.

 

(i)                 Interest on the Loan shall accrue on the outstanding
principal balance of this Note commencing on the date of the initial
disbursement of the Loan until the Loan has been fully paid and satisfied in
cash.

 

(ii)              Interest on any LIBOR Rate Loans or Prime Rate Loans shall be
calculated based on a 360-day year and charged for the actual number of days
elapsed.

 

C.                 Interest Rate Determinations.

 

(i)                 Subject to the terms hereof, the outstanding principal
balance of this Note shall bear interest at the Adjusted LIBOR Rate.

 

(ii)              Borrower shall have the right on any Business Day to request
Lender to provide a good faith estimate of the then current LIBOR Rate quotation
and Lender shall promptly provide such estimate.

 

(iii)            The Adjusted LIBOR Rate: (a) shall initially be determined as
of the date of this Note and (b) shall adjust automatically on the first
calendar day of each calendar month thereafter (each of the foregoing being a
“LIBOR Adjustment Date”). Any change in the Adjusted LIBOR Rate resulting from a
change in the LIBOR Rate shall become effective as of each such LIBOR Adjustment
Date in accordance with this Note and Lender’s loan systems and procedures
periodically in effect. Lender shall not be required to notify Borrower of any
adjustment in the LIBOR Rate; however, Borrower may request a quote of the
prevailing LIBOR Rate on any Business Day.

 



4 

 

 

(iv)             The Adjusted Prime Rate: (a) shall initially be determined as
of the date of this Note and (b) shall adjust automatically with each change in
the Prime Rate occurring thereafter. Any change in the Adjusted Prime Rate
resulting from a change in the Prime Rate shall become effective as of the date
of each change in the Prime Rate in accordance with Lender’s loan systems and
procedures periodically in effect. Lender shall not be required to notify
Borrower of any adjustment in the Prime Rate; however, Borrower may request a
quote of the prevailing Prime Rate on any Business Day.

 

D.                Prepayments. The outstanding principal balance of this Note
may be prepaid, either in whole or in part, without penalty or premium, at any
time and from time to time upon two (2) Business Days prior written notice to
Lender.

 

E.                 Additional Costs. Borrower hereby irrevocably agrees to
reimburse and indemnify Lender from all increased costs and fees incurred by
Lender in connection with this Note subsequent to the date of the initial
advance of funds to Borrower under this Note and relating to or arising from (x)
the offering of rates of interest based upon the LIBOR Rate or (y) a change in
government regulation. Without limiting the generality of the foregoing, if (any
of the following being a “Change”): (i) any law, rule, regulation, guideline, or
directive (in each case whether or not having the force of law) is passed,
enacted, promulgated, ordered, issued or adopted after the date of the initial
advance of funds to Borrower under this Note, (ii) there is any change after the
date of the initial advance of funds to Borrower under this Note in any law,
rule, regulation, guideline, or directive (in each case whether or not having
the force of law and including, without limitation, any request, rule, guideline
or directive (A) in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act (as amended, the “Dodd-Frank Act”) or (B) enacted,
promulgated, adopted, issued or implemented by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign financial regulatory
authorities), or in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation, application or administration of any of the foregoing, or (iii)
Lender complies with any request or directive made after the date of the initial
advance of funds to Borrower under this Note regarding capital adequacy (whether
or not having the force of law) from any such authority, central bank or
comparable agency, and such Change shall:

 

(x)       increase the cost to Lender, by an amount which Lender deems to be
material, of making, converting into, continuing or maintaining any portion of
any advance subject to the LIBOR Rate, or reduce any amount receivable hereunder
in respect thereof, or

 



5 

 

 

(y)       have the effect of reducing the rate of return on Lender’s capital as
a consequence of its obligations hereunder, with respect to any LIBOR Rate Loan
or Prime Rate Loan, to a level below that which Lender could have achieved but
for such Change by an amount deemed by Lender to be material, then, in any and
each such case, after submission by Lender to Borrower of a written request
therefor, Borrower shall pay Lender any additional amounts necessary to
compensate Lender for such increased cost or reduction. Lender’s reasonable
determination of the amount of such reimbursement shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary contained
herein, for all purposes of this Note, all requests, rules, guidelines and
directives (I) in connection with the Dodd-Frank Act or (II) enacted,
promulgated, adopted, issued or implemented by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign financial regulatory
authorities shall, in each case, be deemed to constitute a Change whether or not
such request, rule, guideline or directive has the force of law and regardless
of the date on which such request, rule, guideline or directive was enacted,
promulgated, adopted, issued or implemented. Notwithstanding the foregoing,
Borrower shall not be required to compensate Lender pursuant to this Section for
any increased costs incurred more than 180 days prior to the date that Lender
notifies Borrower, in writing, of the increased costs and of Lender’s intention
to claim compensation thereof; provided, further, that if the circumstance
giving rise to such increased costs is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

F.                  Unavailability of LIBOR. Notwithstanding anything herein
contained to the contrary, if Lender, by written or telephonic notice, notifies
Borrower that:

 

(i)                 any change in any law, regulation or official directive, or
in the interpretation thereof, by any governmental body charged with the
administration thereof, has made it unlawful for Lender to fund or maintain its
funding in Eurodollars of any portion of any advance subject to the LIBOR Rate
or otherwise give effect to Lender’s obligations as contemplated hereby, or

 

(ii)              (a) LIBOR deposits for periods of one month are not readily
available in the London Interbank Offered Rate Market, (b) by reason of
circumstances affecting such market or other economic conditions, adequate and
reasonable methods do not exist for ascertaining the rate of interest applicable
to such deposits, or (c) the LIBOR Rate as determined by Lender will not
adequately and fairly reflect the cost to Lender of making or maintaining
advances under this Note bearing interest with reference to the LIBOR Rate
(including inaccurate or inadequate reflection of actual costs resulting from
the calculation of rates by reporting sources),

 

then, in any of such events: (I) Lender’s obligations in respect of the LIBOR
Rate shall terminate forthwith, (II) the LIBOR Rate with respect to Lender shall
forthwith cease to be in effect, (III) Borrower’s right to utilize LIBOR Rate
index pricing as set forth in this Note shall be terminated forthwith, and (IV)
amounts outstanding hereunder shall, on and after such date, bear interest at
the Adjusted Prime Rate in accordance with the terms and provisions of this
Note.

 

G.                Rounding and Rate Management Agreement. At any time during
which a Rate Management Agreement is then in effect with respect to this Note,
the provisions contained in this Note which round up the LIBOR Rate to the
nearest 1/8th shall be disregarded and no longer of any force and effect,
notwithstanding anything to the contrary contained in this Note.

 



6 

 

 

5.                  Payment Terms.

 

A.                Commencing on the first (1st) day of July, 2018 and on the
first (1st) day of each successive month thereafter (subject to earlier
prepayment as provided in Section 4D hereof or as otherwise provided herein or
in any other Loan Document), until the Loan has been fully paid and satisfied in
cash, Borrower shall make payments to Lender of interest on the outstanding
principal balance of the indebtedness evidenced by this Note.

 

B.                 Commencing on the Conversion Date and continuing on the same
day of each succeeding calendar month through and including the Maturity Date,
fixed principal payments plus all accrued interest along with any other sums due
thereon shall be due and payable in monthly installments in an amount necessary
to fully amortize the total amount outstanding under this Note based upon a
three (3) year amortization, as calculated by Lender in its reasonable
discretion.

 

C.                 The Loan shall be due and payable, and Borrower hereby
promises to pay the outstanding principal amount of the Loan to Lender, together
with all accrued interest thereon then remaining unpaid and all other unpaid
amounts, charges, fees and expenses outstanding under this Note or under any of
the other Loan Documents, on the Maturity Date, subject to earlier prepayment as
provided in Section 4D hereof or as otherwise provided herein or in any other
Loan Document.

 

6.                  Late Payments; Default Rate; Fees. If any payment is not
paid when due (whether by acceleration or otherwise) or within ten (10) days
thereafter due under this Note or any of the other Loan Documents, Borrower
agrees to pay to Lender a late payment fee of five percent (5%) of the payment
amount, with a minimum fee of $20.00. After an Event of Default, Borrower agrees
to pay to Lender a fixed charge of $25.00, or Borrower agrees that Lender may,
without notice, increase the Interest Rate by three percentage points (3%) (the
“Default Rate”), for the period of time the default is continuing, whichever is
greater. Lender may impose a non-sufficient funds fee for any check that is
presented for payment that is returned for any reason. In addition, Lender may
charge loan documentation fees as may be reasonably determined by the Lender.

 

7.                  Maximum Interest Rate. Notwithstanding any provisions of
this Note or any instrument securing payment of the indebtedness evidenced by
this Note to the contrary, it is the intent of Borrower and Lender that Lender
shall never be entitled to receive, collect or apply, as interest on principal
of the indebtedness, any amount in excess of the maximum rate of interest
permitted to be charged by applicable law; and if under any circumstance
whatsoever, fulfillment of any provision of this Note, at the time performance
of such provision shall be due, shall involve transcending the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity; and in the event Lender ever
receives, collects or applies as interest any such excess, such amount which
would be excess interest shall be deemed a permitted partial prepayment of
principal without penalty or premium and treated hereunder as such; and if the
principal of the indebtedness evidenced hereby is paid in full, any remaining
excess funds shall forthwith be paid to Borrower. In determining whether or not
interest of any kind payable hereunder exceeds the highest lawful rate, Borrower
and Lender shall, to the maximum extent permitted under applicable law, (a)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, and (b) amortize, prorate, allocate and spread such payment so that
the interest on account of such indebtedness does not exceed the maximum amount
permitted by applicable law; provided that if the amount of interest received
for the actual period of existence thereof exceeds the maximum lawful rate,
Lender shall refund to Borrower the amount of such excess. Lender shall not be
subject to any penalties provided by any laws for contracting for, charging or
receiving interest in excess of the maximum lawful rate.

 



7 

 

 

8.                  Non-Revolving Loan; Advances. No amount repaid or prepaid on
this Note may be borrowed again. Notwithstanding the foregoing, during the Draw
Period only, Lender agrees to make direct advances of the proceeds of this Note
(each, an “Advance”) to Borrower for the sole purpose of financing the software
integration costs related specifically to a contract with the State of Illinois,
subject to the terms and conditions of this Note and the other Loan Documents,
at such times as Borrower may from time to time request and in such amounts as
Borrower may from time to time request. This Note evidences a non-revolving line
of credit during the Draw Period and a term loan commencing on the Conversion
Date until the Maturity Date and evidences the aggregate unpaid principal amount
of all Advances made or to be made by Lender to Borrower under this Note.
Notwithstanding anything herein to the contrary, in no event shall (a) the
outstanding principal balance of this Note at any time exceed $1,600,000.00, or
(b) the aggregate amount of all Advances made from time to time hereunder exceed
$1,600,000.00.

 

9.                  Advance Requirements. During the Draw Period, the proceeds
of this Note shall be made in the form of direct Advances. The proceeds of each
Advance shall be made available at the office of Lender by credit to the account
of Borrower or by other means requested by Borrower and reasonably acceptable to
Lender. Each Advance shall be made available to Borrower subject to satisfaction
of the following requirements:

 

A.                Borrower shall send a written draw request (the “Draw
Request”) to Lender (i) stating the amount of the Advance to be disbursed, which
amount shall not exceed one hundred percent (100%) of the software integration
costs to be paid, (ii) certifying that no Default or Event of Default exists
under the Loan Documents as of the date of the Draw Request and that the amount
of the Advance does not exceed one hundred percent (100%) of the software
integration costs to be paid, and (iii) certifying that no Default or Event of
Default will result from Lender’s funding of the Draw Request; and

 

B.                 No Default or Event of Default under this Note or any of the
other Loan Documents exists.

  

10.              Default and Remedies.

 

A.                An “Event of Default” shall occur under this Note upon the
occurrence of (a) the failure of Borrower to make any principal or interest
payment owing hereunder on the date which is ten (10) days after the date when
due, (b) the failure by Borrower to pay any other amount payable to Lender under
this Note within ten (10) days after the date when any such payment is due in
accordance with the terms hereof, (c) a breach by Borrower of any of the
covenants, agreements, representations, warranties or other provisions hereof,
which is not cured within the grace or cure period, if any, applicable thereto,
or (d)  the occurrence of any Event of Default under any of the other Loan
Documents. An Event of Default under this Note shall also be deemed an Event of
Default under the other Loan Documents.

 



8 

 

 

B.                 If an Event of Default has occurred and is continuing, Lender
shall have the option, without demand or notice, other than specified herein or
in the other Loan Documents, to declare the unpaid principal of this Note,
together with all accrued interest, prepayment premium, if any, and other sums
secured by the Security Agreement, or other Loan Documents, at once due and
payable to the extent permitted by law, to foreclose the Security Agreement and
the other liens or security interests securing the payment of this Note, and to
exercise any and all other rights and remedies available at law or in equity
under the Security Agreement or the other Loan Documents.

 

C.                 The remedies of Lender, as provided herein or in the Security
Agreement or any of the other Loan Documents shall be cumulative and concurrent,
and may be pursued singularly, successively or together, at the sole discretion
of Lender, and may be exercised as often as occasion therefor shall arise. No
act of omission or commission of Lender, including specifically any failure to
exercise any right, remedy or recourse, shall be deemed to be a waiver or
release of the same, such waiver or release to be effected only through a
written document executed by Lender and then only to the extent specifically
recited therein. A waiver or release with reference to any one event shall not
be construed as continuing, as a bar to, or as a waiver or release of, any
subsequent right, remedy or recourse as to a subsequent event.

 

11.              Costs and Attorneys’ Fees. If any Event of Default under this
Note shall occur, or if Lender incurs any expenses or costs in connection with
the protection or realization of any collateral, whether or not suit is filed
thereon or on any instrument granting a security interest in said collateral,
Borrower promises to pay all costs of collection of every kind, including but
not limited to all appraisal costs, reasonable attorneys’ fees, court costs, and
expenses of every kind, incurred by Lender in connection with such collection or
the protection or enforcement of any or all of the security for this Note,
whether or not any lawsuit is filed with respect thereto.

 

12.              Waiver. Borrower, and each guarantor and endorser hereon waives
grace, notice, notice of intent to accelerate, notice of default, protest,
demand, presentment for payment and diligence in the collection of this Note,
and in the filing of suit hereon, and agrees that his or its liability and the
liability of his or its heirs, beneficiaries, successors and assigns for the
payment hereof shall not be affected or impaired by any release or change in the
security or by any increase, modification, renewal or extension of the
indebtedness or its mode and time of payment. It is specifically agreed by the
undersigned that the Lender shall have the right at all times to decline to make
any such release or change in any security given to secure the payment hereof
and to decline to make any such increase, modification, renewal or extension of
the indebtedness or its mode and time of payment.

 

13.              Notices. All notices or other communications required or
permitted hereunder shall be delivered in the manner set forth in the Credit
Agreement.

 

14.              Application of Payments. All payments on account of the
indebtedness evidencing the Note shall first be applied to late charges and
costs and fees incurred by Lender in enforcing its rights hereunder or under the
Security Agreement and the other Loan Documents, second to accrued interest on
the unpaid principal balance, and third to reduce unpaid principal in inverse
chronological order of maturity.

 



9 

 

 

15.              BillPayer Service. Any payments and other amounts owing under
this Note shall be initiated by Lender in accordance with the terms of this Note
from Borrower’s account through Auto BillPayer (or Lender’s then current
automated billing paying service) (“BillPayer Service”). Borrower hereby
authorizes Lender to initiate such payments from Borrower’s primary depository
account with Lender. Borrower acknowledges and agrees that use of the BillPayer
Service shall be governed by the then current standard terms and conditions
thereof, and Borrower hereby acknowledges receipt of such Terms and Conditions
as in effect on the date hereof. Borrower further acknowledges and agrees to
maintain payments hereunder through the BillPayer Service throughout the term of
this Note (to the extent Lender and its affiliates continue to provide such
service). If the BillPayer Service is cancelled at any time, Borrower may be
required to pay Lender the then current amount of the difference between
Lender’s customary Note processing fee and the discounted Note processing fee
received by Borrower in consideration of its use of the BillPayer Service.

 

16.              Miscellaneous.

 

A.                The headings of the paragraphs of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.

 

B.                 All payments under this Note shall be payable in lawful money
of the United States which shall be legal tender for public and private debts at
the time of payment; provided that a check will be deemed sufficient payment so
long as it clears when presented for payment. Each payment of principal or
interest under this Note shall be paid not later than 2:00 P.M. Eastern Time on
the date due therefor and funds received after that hour shall be deemed to have
been received by Lender on the following Business Day. If any payment of
principal, interest or any other amount due under this Note shall become due on
a day which is not a Business Day, the due date for such payment shall be
automatically extended to the next succeeding Business Day, and, in the case of
a principal payment, such extension of time shall be included in computing
interest on such principal. If an Event of Default has occurred and remains
uncured, Lender is hereby authorized to charge any account of Borrower
maintained with Lender for each payment of principal, interest and other amounts
due under this Note, when each such payment becomes due. All amounts payable
under this Note and the other Loan Documents shall be paid by Borrower without
offset or other reduction.

 

C.                 The obligations and liabilities under this Note of Borrower
shall be binding upon and enforceable against Borrower and its heirs, legatees,
legal representatives, successors and assigns. This Note shall inure to the
benefit of and may be enforced by Lender, its successors and assigns.

 

D.                If any provision of this Note or any payments pursuant to the
terms hereof shall be invalid or unenforceable to any extent, the remainder of
this Note and any other payments hereunder shall not be affected thereby and
shall be enforceable to the greatest extent permitted by law.

 



10 

 

 

E.                 If this Note is executed by more than one party, the
obligations and liabilities of each Borrower under this Note shall be joint and
several and shall be binding upon and enforceable against each Borrower and
their respective successors and assigns.

 

F.                  Lender may at any time assign its rights in this Note and
the Loan Documents, or any part thereof and transfer its rights in any or all of
the collateral, and Lender thereafter shall be relieved from all liability with
respect to such collateral. In addition, the Lender may at any time sell one or
more participations in the Note. Borrower may not assign its interest in this
Note, or any other agreement with Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of Lender.

 

G.                Time is of the essence of this Note and of each and every
provision hereof.

 

H.                This Note, together with the other Loan Documents, sets forth
all of the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Note, and there are no covenants,
promises, agreements, conditions or understandings, either oral or written
between them relating to the subject matter of this Note or other than as are
set forth herein and in the other Loan Documents. This Note and the other Loan
Documents supersede all prior written and oral commitments and agreements
relating to the Loan. Borrower acknowledges that it is executing this Note
without relying on any statements, representations or warranties, either oral or
written, that are not expressly set forth herein or in the other Loan Documents.

 

I.                    This Note and each provision hereof may be modified,
amended, changed, altered, waived, terminated or discharged only by a written
instrument signed by the party sought to be bound by such modification,
amendment, change, alteration, waiver, termination or discharge.

 

J.                   Each party to this Note and the legal counsel to each party
have participated in the drafting of this Note, and accordingly the general rule
of construction to the effect that any ambiguities in a contract are to be
resolved against the party drafting the contract shall not be employed in the
construction and interpretation of this Note.

 

K.                Borrower certifies that the proceeds of this Loan are to be
used for business purposes.

 

L.                 Borrower does hereby irrevocably confirm, ratify and approve
all Advances by Lender and does hereby indemnify Lender against all reasonable
losses and expenses (including court costs, reasonable attorneys' and
paralegals' fees) in connection with all such Advances, and shall hold Lender
harmless with respect thereto, in each case subject to the limitations set forth
in Section 9.2 of the Credit Agreement.

 

17.              Choice of Laws. This Note shall be governed by and construed in
accordance with the laws of the State of New York.

 



11 

 

 

18.              JURY WAIVER. BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF,
HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF
OR IN ANY WAY RELATED TO THIS NOTE, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP
BETWEEN BORROWER AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER
TO PROVIDE THE LOAN DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.

 

19.              JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS
OR PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS NOTE MAY BE LITIGATED IN COURTS HAVING SITUS IN HILLSBOROUGH COUNTY,
FLORIDA, HAMILTON COUNTY, OHIO, OR THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA OR, IF LENDER INITIATES SUCH ACTION, ANY COURT IN
WHICH LENDER SHALL INITIATE SUCH ACTION AND WHICH HAS JURISDICTION. BORROWER
HEREBY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED BY LENDER IN ANY OF SUCH COURTS, AND HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO
BORROWER AT THE ADDRESS TO WHICH NOTICES ARE TO BE SENT PURSUANT TO THE SECURITY
INSTRUMENT. BORROWER WAIVES ANY CLAIM THAT HILLSBOROUGH COUNTY, FLORIDA,
HAMILTON COUNTY, OHIO OR THE MIDDLE DISTRICT OF FLORIDA IS AN INCONVENIENT FORUM
OR AN IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD BORROWER, AFTER BEING SO
SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO
SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF,
BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED
BY LENDER AGAINST BORROWER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY
JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE TAKING BY LENDER OF ANY ACTION TO
ENFORCE THE SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY
WAIVES THE RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 

20.              Patriot Act. Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

 



12 

 

 

21.              Amendment and Restatement; Payment of Documentary Stamp and
Intangible Taxes.

 

A.                This Note renews, amends, replaces and supersedes that certain
Promissory Note from Borrower to Lender dated June 22, 2017 in the original
principal amount of ONE MILLION SIX HUNDRED THOUSAND and NO/100 Dollars
($1,600,000.00) (the “Prior Note”). It is the intention of Lender and Borrower
that while this Note renews, amends, replaces and supersedes the Prior Note, it
is not in payment or satisfaction of the Prior Note, but rather is the
substitution of one evidence of debt for another without any intent to
extinguish the old.

 

B.                 The Prior Note was made, executed and delivered outside the
State of Florida and is not secured by a mortgage on Florida real property. No
documentary stamp taxes were due in connection with the execution or delivery of
the Prior Note. This Note has been made, executed and delivered outside the
State of Florida and is not secured by a mortgage on Florida real property. No
documentary stamp taxes are required pursuant to §201.09, Florida Statutes, and
Rule 12B-4.054, Florida Administrative Code.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 



13 

 



 

IN WITNESS WHEREOF, Borrower has executed, sealed and delivered this Note as of
the Effective Date.

 



  BORROWER:           JETPAY PAYMENT SERVICES, FL, LLC,     a Delaware limited
liability company               By: JetPay Corporation, its sole member        
        By:  /s/ Gregory M. Krzemien       Name: Gregory M. Krzemien       Its:
 Chief Financial Officer                                



 

 

 

 



Signature Page to $1,600,000.00 Amended and Restated Promissory Note

  



 



 

 

 

 

 

 

